Name: 2012/250/EU: Commission Implementing Decision of 8Ã May 2012 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Germany (notified under document C(2012) 2992) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States;  natural environment;  means of agricultural production;  Europe
 Date Published: 2012-05-11

 11.5.2012 EN Official Journal of the European Union L 124/39 COMMISSION IMPLEMENTING DECISION of 8 May 2012 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Germany (notified under document C(2012) 2992) (Text with EEA relevance) (2012/250/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures in relation to classical swine fever in the Member States or regions thereof listed in the Annex thereto. That list includes parts of the territory of the federal States Rhineland-Palatinate and North Rhine-Westfalia in Germany. (2) Germany has informed the Commission about recent developments with regard to classical swine fever in feral pigs in the regions of the federal States Rhineland-Palatinate and North Rhine-Westfalia listed in the Annex to Decision 2008/855/EC. (3) That information indicates that classical swine fever in feral pigs has been eradicated in the federal States Rhineland-Palatinate and North Rhine-Westfalia. Accordingly, the measures provided for in Decision 2008/855/EC should no longer apply to those regions and the entry for Germany in the list set out in Part I of the Annex thereto should be deleted. (4) Decision 2008/855/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 2008/855/EC, point 1 of Part I is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2012. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19.